DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-7, 9-11 are allowed.

The following is an examiner’s statement of reasons for allowance:
Amended Claim 1 recites: A system for coping with a malfunction of an ethanol sensor of a flex fuel vehicle (FFV) comprising an oxygen sensor and the ethanol sensor for measuring ethanol content in a mixed fuel, the system comprising…and an error condition detector configured to determine a sensor error in sensors in a fuel injection system of the FFV, wherein the sensors constitute the fuel injection system of the FFV and includes the ethanol sensor, wherein the ethanol-content learned value is pre-updated and held before the preset critical value and before the timer value is higher than the preset critical value, and wherein when it is determined that the ethanol sensor malfunctions, the controller controls the fuel injection quantity based on the ethanol-content learned value synchronized with the ethanol content value which is measured in the ethanol sensor while the ethanol sensor normally operates, and the controller is configured to correct the fuel injection quantity by increasing or DB1/ 119149245.12 of 11PATENTApplication No. 16/189,916 Attorney Docket No. 115232-5006-US decreasing the ethanol-content learned value based on the measured ethanol content value of the oxygen sensor when it is determined that the malfunction occurs in the ethanol sensor.
Claim 6 recites: A method of coping with a malfunction of an ethanol sensor of a flex fuel vehicle (FFV) comprising an oxygen sensor and the ethanol sensor, the management method comprising:… a fuel injection control operation of controlling the fuel injection quantity based on the ethanol-content learned value synchronized in the synchronization operation when it is determined that a malfunction occurs in the ethanol sensor; a fuel injection correction operation of correcting the fuel injection quantity by increasing or decreasing the ethanol-content learned value based on the measured ethanol content value of the oxygen sensor when it is determined that the malfunction occurs in the ethanol sensor; and an error condition determining operation of determining whether an error condition is satisfied by checking presence of an error in sensors constituting the fuel injection system of the FFV and including the ethanol sensor.
U.S. Patent Publication No. 2008/0270005 to Tooyama. ("Tooyama"), U.S. Patent Publication No. 2014/0058596 to Martin et al. ("Martin") and U.S. Patent No. 5,170,763 to Kitajma et al. ("Kitajima") are considered the closest prior art.  However, the references when considered separately or in combination fail to teach or suggest each and every one of the limitations as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626.  The examiner can normally be reached on Campus: M-Th 8-5; Telework: Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 5712724536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN R KIRBY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747